  Case 20-01796      Doc 13    Filed 02/11/20 Entered 02/12/20 07:24:06            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     20-01796
PIOTR PALIDER                               )
                                            )               Chapter: 11
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
               Debtor(s)                    )

                      Order Extending Time for Filing Forms and Schedules

      This matter coming to be heard on the Debtor in Possession's Motion to Extend Time for Filing
Forms and Schedules, it is hereby ordered that:

  1. The Debtor in Possession is given an extension to file Forms and Schedules until February 25,
2020.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: February 11, 2020                                          United States Bankruptcy Judge

 Prepared by:
 Ben Schneider
 8424 Skokie Blvd., Suite 200
 Skokie, IL 60077
 Phone # 847-933-0300
 ARDC # 6295667
